UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2007. ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission file number: 001-32824 United States Oil Fund, LP (Exact name of registrant as specified in its charter) Delaware 20-2830691 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1320 Harbor Bay Parkway, Suite 145 Alameda, California 94502 (Address of principal executive offices) (510) 522-3336 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer ¨Accelerated filer ¨Non-accelerated filerx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): ¨ Yesx No UNITED STATES OIL FUND, LP Table of Contents Part I. FINANCIAL INFORMATION Page Item 1. Condensed Financial Statements 1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 Part II. OTHER INFORMATION Item 5. Other Information 19 Item 6. Exhibits 19 Part I. FINANCIAL INFORMATION Item1. Condensed Financial Statements Index to Condensed Financial Statements Documents Page Condensed Statements of Financial Condition at September 30, 2007 (Unaudited) and December 31, 2006 2 Condensed Schedule of Investments (Unaudited) at September 30, 2007 3 Condensed Statements of Operations (Unaudited) for the threemonths ended September 30, 2007 and 2006, the nine months ended September 30, 2007and the period from April 10, 2006 (commencement of operations) to September 30, 2006 4 Condensed Statement of Changes in Partners' Capital (Unaudited) for the nine months ended September 30, 2007 5 Condensed Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2007 and the period from April 10, 2006 (commencement of operations) to September 30, 2006 6 Notes toCondensed Financial Statements for the period ended September 30, 2007 (Unaudited) 7 1 United States Oil Fund, LP Condensed Statements of Financial Condition At September 30, 2007 (Unaudited) and December 31, 2006 September 30, 2007 December 31, 2006 Assets Cash and cash equivalents $ 400,503,336 $ 712,883,812 Equity in UBS Securities LLC trading accounts: Cash 51,318,619 87,123,636 Unrealized gain (loss) on open commodity futures contracts 12,811,880 (34,383,000 ) Receivable for units sold 55,896,558 36,080,896 Interest receivable 1,170,413 2,626,230 Other assets 82,586 17,000 Total assets $ 521,783,392 $ 804,348,574 Liabilities and Partners' Capital Payable for units redeemed $ 89,006,134 $ - General Partner management fees (Note 3) 194,850 332,736 Brokerage commissions payable 22,886 44,386 Other liabilities 177,872 22,198 Total liabilities 89,401,742 399,320 Commitments and Contingencies (Notes3, 4and 5) Partners' Capital General Partner - - Limited Partners 432,381,650 803,949,254 Total Partners' Capital 432,381,650 803,949,254 Total liabilities and partners' capital $ 521,783,392 $ 804,348,574 Limited Partners' units outstanding 6,900,000 15,500,000 Net asset value per unit $ 62.66 $ 51.87 Market value per unit $ 62.55 $ 51.60 See accompanying notes to condensed financial statements. 2 United States Oil Fund, LP Condensed Schedule of Investments (Unaudited) At September 30, 2007 Open Futures Contracts Gain on Open Number of Commodity % of Partners' Contracts Contracts Capital Foreign Contracts Crude Oil Futures contracts, expires November2007 300 $ 1,905,000 0.44 United StatesContracts Crude Oil Futures contracts, expires November2007 4,992 $ 10,906,880 2.52 5,292 $ 12,811,880 2.96 Cash Equivalents Cost Market Value United States - Money Market Funds AIM STIT- Liquid Assets Portfolio $ 42,914,004 $ 42,914,004 9.93 AIM STIT- STIC Prime Portfolio 42,801,570 42,801,570 9.90 Goldman Sachs Financial Square Funds - Government Fund 20,065,046 20,065,046 4.64 Goldman Sachs Financial Square Funds - Prime Obligations Fund 42,468,375 42,468,375 9.82 Goldman Sachs Financial Square Funds - Treasury Instruments Fund 10,000,000 10,000,000 2.31 $ 158,248,995 158,248,995 36.60 Cash 242,254,341 56.03 Total cash and cash equivalents 400,503,336 92.63 Cash on deposit with broker 51,318,619 11.87 Liabilities, less receivables and other assets (32,252,185 ) (7.46 ) Total Partners' Capital $ 432,381,650 100.00 See accompanying notes to condensed financial statements. 3 United States Oil Fund, LP Condensed Statements of Operations (Unaudited) For the threemonths ended September 30, 2007 and 2006, the nine months ended September 30, 2007 and the period from April 10, 2006 (commencement of operations) to September 30, 2006 Period from Three months ended Three months ended Nine months ended April 10, 2006 to September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 Income Gains (losses) on trading of commodity futures contracts: Realized gains (losses)on closed positions $ 109,757,730 $ (54,453,070 ) $ 111,008,840 $ (65,861,220 ) Change in unrealized gains (losses)on open positions (22,790,310 ) (31,568,760 ) 47,194,880 (24,111,280 ) Interest income 7,187,424 4,235,056 30,175,872 6,118,863 Other income 73,000 40,000 231,000 81,000 Total income (loss) 94,227,844 (81,746,774 ) 188,610,592 (83,772,637 ) Expenses General Partner management fees (Note 3) 721,676 452,264 3,007,089 671,287 Brokerage commissions 194,908 129,645 951,049 199,945 Other expenses 272,947 - 1,081,089 - Total expenses 1,189,531 581,909 5,039,227 871,232 Net income (loss) $ 93,038,313 $ (82,328,683 ) $ 183,571,365 $ (84,643,869 ) Net income (loss) per limited partnership unit $ 9.48 $ (12.76 ) $ 10.79 $ (10.33 ) Net income (loss) per weighted average limited partnership unit $ 9.35 $ (14.80 ) $ 11.46 $ (19.59 ) Weighted average limited partnership units outstanding 9,945,652 5,563,043 16,017,949 4,321,264 See accompanying notes to condensed financial statements. 4 United States Oil Fund, LP Condensed Statement of Changes in Partners' Capital (Unaudited) For the nine months ended September 30, 2007 General Partner Limited Partners Total Balances, at December 31, 2006 $ - $ 803,949,254 $ 803,949,254 Addition of 56,700,000 partnership units - 2,877,872,329 2,877,872,329 Redemption of 65,300,000 partnership units - (3,433,011,298 ) (3,433,011,298 ) Net income - 183,571,365 183,571,365 Balances, at September 30, 2007 $ - $ 432,381,650 $ 432,381,650 Net Asset Value Per Unit At December 31, 2006 $ 51.87 At September 30, 2007 $ 62.66 See accompanying notes to condensedfinancial statements. 5 United States Oil Fund, LP Condensed Statements of Cash Flows (Unaudited) For the nine months ended September 30, 2007 and the period from April 10, 2006 (commencement of operations) to September 30, 2006 Period from Nine months ended April 10, 2006 to September 30, 2007 September 30, 2006 Cash Flows from Operating Activities: Net income (loss) $ 183,571,365 $ (84,643,869 ) Adjustments to reconcile net income (loss)to net cash used in operating activities: Purchase of investment securities - (160,000,000 ) Increase in commodity futures trading account - cash 35,805,017 (63,157,281 ) Unrealized (gains) losses on futures contracts (47,194,880 ) 24,111,280 Decrease (increase)in interest receivable and other assets 1,390,231 (555,200 ) (Decrease) increase in management fees payable (137,886 ) 171,244 Decrease in commissions payable (21,500 ) - Increase in other liabilities 155,674 - Net cash used in operating activities 173,568,021 (284,073,826 ) Cash Flows from Financing Activities: Subscription of partnership units 2,858,056,667 967,563,778 Redemption of partnership units (3,344,005,164 ) (462,048,622 ) Net cash provided by(used in)financing activities (485,948,497 ) 505,515,156 Net (Decrease) Increasein Cash and Cash Equivalents (312,380,476 ) 221,441,330 Cash and Cash Equivalents, beginning of period 712,883,812 1,000 Cash and Cash Equivalents, end of period $ 400,503,336 $ 221,442,330 See accompanying notes to condensed financial statements. 6 United States Oil Fund, LP Notes toCondensed Financial Statements For the period ended September 30, 2007 (Unaudited) NOTE 1 - ORGANIZATION AND BUSINESS United States Oil Fund, LP(the “Fund” or "USOF") is organized as a limited partnership under the laws of the state of Delaware. The Fund is a commodity pool that issues units that may be purchased and sold on the American Stock Exchange (the "AMEX"). The Fund will continue in perpetuity, unless terminated sooner upon the occurrence of one or more events as described in its Third Amended and RestatedAgreement of Limited Partnership(the “Limited Partnership Agreement”). The investment objective of the Fund is for the changes in percentage terms of its net asset value to reflect the changes in percentage terms of the price oflight, sweet crude oil delivered to Cushing, Oklahoma, as measured by the changes in the price of the futures contract on light, sweet crude oil as traded on theNew York Mercantile Exchange (the "NYMEX") that is the near month contract to expire, except when the near month contract is within two weeks of expiration, in which case the futures contract will be the next month contract to expire, less the Fund’s expenses. The Fund will accomplish its objective through investments in futures contracts forlight, sweet crude oil, other types of crude oil, heating oil, gasoline, natural gas and other petroleum-based fuels that are traded on the NYMEX, ICE Futuresand other U.S. and foreign exchanges (collectively, “Oil Futures Contracts”) and other oil interests such as cash-settled options on Oil Futures Contracts, forward contracts for oil, and over-the-counter transactions that are based on the price of oil. As of September 30, 2007, USOF held 4,992 Oil Futures Contracts traded on the NYMEX and 300 Oil Futures Contracts traded on the ICE Futures. The Fund commenced operations on April 10, 2006 and has a fiscal year ending on December 31. Victoria Bay Asset Management, LLC is the general partner of the Fund (the “General Partner”) and is also responsible for the management of the Fund.The General Partner is a member of the National Futures Association (the “NFA”) and became a commodity pool operator with the Commodity Futures Trading Commission effective December 1, 2005.Victoria Bay Asset Management, LLC is also the general partner of United States Natural Gas Fund, LP ("USNG") which listed its units on the AMEX under the ticker symbol "UNG" on April 18, 2007. The accompanying unaudited condensed financial statements have been prepared in accordance with Rule 10-01 of Regulation S-X promulgated by the U.S. Securities and Exchange Commission (the "SEC")and, therefore, do not include all information and footnote disclosure required under accounting principles generally accepted in the United States of America. The financial information included herein is unaudited, however, such information reflects all adjustments which are, in the opinion of management, necessary for the fair presentation of the condensed financial statements for the interim period. The Fund issues limited partnership interests (“Units”) to authorized purchasers by offering creation baskets consisting of 100,000 Units (“Creation Baskets”) through a marketing agent. The purchase price for a Creation Basket is based upon the net asset value of aUnit determined as of 4:00 p.m. New York time on the day the order to create the basket is properly received. In addition, authorized purchasers pay the Fund a $1,000 fee for each order to create one or more Creation Baskets.Units can be purchased or sold on a nationally recognized securities exchange in smaller increments than a Creation Basket. Units purchased or sold on a nationally recognized securities exchange will not be made at the net asset value of the Fund but rather at market prices quoted on such exchange. In April 2006, the Fund initially registered 17,000,000 Units on Form S-1 with the SEC.
